
	
		II
		111th CONGRESS
		1st Session
		S. 2380
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  carry-all sleeves with small, built-in amplifiers.
	
	
		1.Certain carry-all sleeves with small,
			 built-in amplifiers
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Polyester sleeve (provided for in subheading 6307.90.98) with
						dimensions not exceeding approximately 330 mm H x 267 mm W x 51 mm D, with a
						main compartment secured with a hook and loop strap closure on the top edge,
						having a front exterior panel of ethylene-vinyl acetate material covered in
						polyester fabric, and having two gusseted neoprene compartments on the front,
						with a small, battery-operated amplifierFreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
